DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Preliminary Amendment filed 10/21/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 10/21/2019 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to because the reference numerals 106, 200, 300, and 400 are each used to refer to what appears to be the same component labeled “Flash.”  The Examiner is uncertain, due to the use of different reference numerals to refer to the same component, whether Flash 106, Flash 200, Flash 300, and Flash 400 each refer to .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claims 1 and 12 recite “…performing a transaction in the flash memory by: overwriting bits associated with a transaction in the plurality of bits when the transaction on requires unset bits to be set; and storing the transaction in a memory until a plurality of transactions can be performed in a batch overwrite operation when the transaction cannot be performed by an overwrite operation, wherein storing the transactions in the memory delays erasure of a portion of the flash memory” (independent claim 1, lines 5-12; independent claim 12, lines 6-13).  The Examiner is uncertain if the references to “a transaction in the flash memory” (independent claim 1, line 5; independent claim 12, line 6) and “overwriting bits associated with a transaction in the plurality of bits” (independent claim 1, lines 6-7; independent claim 12, lines 7-8) refer to a same transaction or different transactions.  To further muddy the water, (independent claim 1, line 8) and (independent claim 12, line 9) each recite “storing the transactions.”  For the sake of examination, the Examiner has interpreted (independent claim 1, lines 5-12) and (independent claim 12, lines 6-13) to read “…performing transactions within the flash memory by: overwriting bits associated with a first transaction of the flash memory in the plurality of bits of the data structure in the flash memory when the first transaction of the flash memory only requires unset bits to be set in the data structure in the flash memory; and storing the first transaction of the flash memory in the data structure in the flash memory until a plurality of transactions of the flash memory can be performed in a batch overwrite operation when the first transaction of the flash memory cannot be performed by an overwrite operation, wherein storing the transactions of the flash memory in the data structure in the flash memory delays erasure of a portion of the flash memory.”  Dependent claims 2-11, which ultimately depend from independent claim 1, and dependent claims 13-20, which ultimately depend from independent claim 12, are rejected for carrying the same deficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,089,025.  The following table, in which similarities between exemplary claim 1 of the instant application and claim 1 of U.S. Patent 10,089,025 are highlighted in bold, shows that exemplary claim 1 of the instant application and claim 1 of U.S. Patent 10,089,025 are not patentably distinct:
Instant Application, Claim 1
U.S. Patent 10,089,025, Claim 1
1. A method for managing a life of a flash memory, the method comprising: establishing a data structure in the flash memory, wherein the data structure includes a plurality of bits that are initially unset; performing a transaction in the flash memory by: overwriting bits associated with a transaction in the plurality of bits when the transaction only requires unset bits to be set; and storing the transaction in a memory until a plurality of transactions can be performed in a batch overwrite operation or when the transaction cannot be performed by an overwrite operation, wherein storing the transactions in the memory delays erasure of a portion of the flash memory. 

1. A method for implementing a Bloom filter in a flash memory, the method comprising: establishing a Bloom filter in the flash memory, wherein the Bloom filter includes a plurality of pages and wherein all bits in the Bloom filter are initially unset, wherein the flash memory includes a controller and an external interface that allows calls to be made to the flash memory and allows a client to specify how the calls are performed in the flash memory by the controller; storing elements into the Bloom filter such that some of the bits in the Bloom filter are set and such that some of the bits in the Bloom filter are unset; identifying bits to be set in the Bloom filter for the element; and overwriting pages associated with the identified bits in order to set the identified bits, wherein overwriting the pages is performed by the controller in the flash memory as specified by a call from the client to the external interface when determining that the overwrite only sets bits in the pages, wherein overwriting is not performed when determining that the overwrite requires unsetting bits in the pages.


The Examiner notes that the feature of “for managing a life of a flash memory” of independent claim 1 of the instant application has been given no patentable weight, as it appears to be a mere field-of-use limitation; however, even assuming, arguendo, that the feature of “for managing a life of a flash memory” is given patentable weight, the feature of “…wherein overwriting the pages is performed by the controller in the flash memory as specified by a call from the client to the external interface when determining that the overwrite only sets bits in the pages, wherein overwriting is not performed when determining that the overwrite requires unsetting bits in the pages” of claim 1 of U.S. Patent 10,089,025 necessarily manages life of a flash memory by minimizing unnecessary program/erase cycles of the flash memory, thus extending the life of the flash memory.  
The Examiner further notes that independent claim 12 of the instant application, which is substantially similar to independent claim 1 of the instant application, is rejected using the same reference and reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135